Citation Nr: 0732633	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-38 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved pension benefits in the amount of $7,150.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned.  


FINDINGS OF FACT

1.  The veteran had income from civil service retirement when 
he reported his income to VA from April 2001.  

2.  The RO retroactively terminated the veteran's improved 
pension benefits based on the unreported civil service 
retirement income.

3.  The retroactive termination of the veteran's improved 
pension benefits resulted in the creation of the overpayment 
at issue.  

4.  The veteran's failure to report the receipt of civil 
service retirement income was done with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government.

5.  The veteran's actions resulted in the creation of the 
overpayment at issue.




CONCLUSION OF LAW

Waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $7,150 is precluded by a finding of 
bad faith on the part of the veteran with regard to the 
overpayment.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 1.965(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In April 2001, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran.  In 
that form, the veteran indicated that he was applying for 
pension benefits.  He reported that he was married and that 
there were no assets/net worth.  He stated that he and his 
wife had a combined monthly income of $1351 consisting of 
income from the Social Security Administration (SSA) and 
"ELA."  In the box designated for income from civil service 
payments, the veteran reported no income and put a line 
through the box.  In the box designated for "all other 
income," the veteran reported no income by inserting a line 
through the box.  

In December 2001 letters, VA notified the veteran of his 
approval of VA pension.  He was informed of the monthly 
amount of the award.  He was told that his pension rate 
depended on his income.  In the section titled "Income We 
Counted," he was informed that the only income being 
considered was from SSA benefits.  He was told that zero 
income was being considered from retirement payments.  Under 
the section titled "What are Your Responsibilities," he was 
told that he should tell VA right away if any one of the 
following happens: his income changes, his net worth 
increases, his medical expenses are reduced, he gains or 
loses a dependent, or his address or phone number changes.  
The veteran was essentially told the same in the second 
December 2001 letter.  He was again told that his pension was 
based on reported income, would be adjusted when his income 
changed, and that he should notify VA immediately if he 
received income from any source.  He was provided a VA Form 
21-8768.  This form informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  It further stated that when reporting income, the 
total amount and source of all income received should be 
reported.  In May 2002, he was sent another letter, informing 
the veteran of the same information.  

In June 2002, an Eligibility Verification Reports (EVR) was 
received from the veteran.  The veteran reported that his 
only family income was derived from SSA payments.  In the box 
provided for reported income from civil service payments, he 
reported that he had zero income.  In the box provided for 
reported income from other retirement, he reported zero 
income.  In the box provided for reported income from other 
income, he reported zero income.  In a June 2002 letter, the 
veteran emphasized that his only family income was derived 
from SSA benefits.  

Thereafter, it was discovered that the veteran had received 
income which he did not report.  Due to the failure to report 
this income, his improved pension benefits were retroactively 
terminated and an overpayment in the amount of $7,150 was 
created.  Thereafter, the veteran requested a waiver of the 
recovery of the overpayment.  

Financial status reports were received in which the veteran 
reported that his monthly expenses exceeded his monthly 
income.  

A November 2002 letter indicated that the veteran's debt had 
liquidated due to medical expenses submitted by the veteran 
which were retroactively applied to the award of pension.  
However, regardless if there is any outstanding balance, the 
VA must consider the request for waiver of the recovery of 
the debt in full.  

In a June 2005 decision, the Committee determined that there 
was bad faith on the part of the veteran in the creation of 
the debt at issue.  It was noted that the veteran had been 
receiving income from civil service retirement which he did 
not report to VA and, essentially, his actions in 
misreporting his income amounted to bad faith.  

Correspondence has been received from the veteran.  In 
addition, the veteran, his wife and his daughter were present 
at a Board hearing in June 2007.  The veteran asserted that 
he presented papers to VA which showed that he was retired 
and VA did not calculate that into his pension award so VA 
was at fault.  Also, VA personnel had told him that he was 
not a government worker.  He indicated that it was unfair 
that he received such a small pension after many years of 
government service.  The veteran and his daughter indicated 
that the veteran was experiencing financial hardship.  It 
appeared that the veteran wanted the amount of money that he 
receives from civil service retirement to be revisited.  

The Board notes that VA does not have jurisdiction over 
payments from civil service retirement, to the extent that 
the veteran does not agree with the amount that he is paid.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  "Bad faith" refers 
to "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  38 C.F.R. § 1.965(b)(2).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  In Richards v. Brown, 9 Vet. App. 
255 (1996), the Court found that the operative language in 38 
C.F.R. § 1.965(b)(2) limits bad faith to cases in which there 
is an intent to seek an unfair advantage.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of an overpayment, the Court has held that the 
Board is required to review that determination.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Therefore, even though 
the Committee determined that there was a statutory bar to 
waiver of recovery of the overpayments at issue, the Board 
must make such a finding, also.

In the recent case of Reyes v. Nicholson, 21 Vet. App. 370, 
Vet. App., July 20, 2007, the Court first rejected the 
argument that the regulatory definition of bad faith, at 
38 C.F.R. § 1.965(b)(2), is too broad and confers unfettered 
discretion on VA to deny waivers, contrary to the legislative 
intent of 38 U.S.C. § 5302(c).  The Court held instead that 
VA's interpretation of the statutory term "bad faith" 
(requiring an affirmative showing that (1) the appellant's 
conduct was undertaken with an intent to seek an unfair 
advantage, (2) with knowledge of the likely consequences, and 
(3) that resulted in a loss to the government) is consistent 
with the legislative intent of Congress and not plainly 
erroneous.  

In that case, the Court also indicated that while the Board 
found that the veteran had been informed of the need to 
report changes in income, the Board failed to discuss the 
veteran's knowledge of the need to report income and his 
awareness of the income that he failed to report.  It was 
indicated that such a discussion is essential where the Board 
is finding that the appellant's failure to report income was 
an intentional act (an essential element in demonstrating bad 
faith).  The Court also noted that the Board did not 
adequately address evidence of the lack of such intent.  

The veteran contends that he presented "papers" to VA which 
showed his income.  The record reflects that the veteran 
submitted a statement with a VA Form 21-526, in April 2001.  
He did not report civil service income.  There is a space for 
the veteran to report this income.  He drew a line through it 
and signed the form.  He was granted SSA based on his report 
of income in that form.  Thereafter, he was clearly informed 
by VA multiple times that his pension benefits were based on 
SSA income only, that his rate of pension was based on 
income, and that it was his responsibility to report all 
income.  These notices complied with VA regulations which 
state that it is the responsibility of the pension recipient 
to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

The veteran has submitted oral and written statements.  He 
purports that he did tell VA of his civil service retirement, 
but was told he was not a government employee and that income 
was not counted by VA.  Therefore, this shows that he knew 
that this income was to be reported to VA as he maintains 
that it was so reported.  Thus, this demonstrates actual 
knowledge that he knew the necessity to report this income.  
However, the record directly conflicts with his statements.  
The record shows that he did not report this income.  There 
are no copies of any "papers" submitted to VA.  Rather, the 
record contains his VA Form 21-526, in which he misreported 
his income.  

At the bottom of that form is the following: 

PENALTY- The law provides severe penalties which include 
fine or imprisonment, or both, for the willful 
submission of any statement or evidence of a material 
fact, knowing it to be false, or for the fraudulent 
acceptance of any payment to which you are not entitled.  

Thus, the record reflects that the veteran had the knowledge 
that his civil service income was supposed to be reported.  
He clearly understood that he had to report that income as he 
maintains that he did report this income.  In a July 2005 
statement, he indicated "at the time I applied for pension I 
reported all my income.  When I started receiving VA pension 
I thought VA had processed all information I submitted to 
include my civil service retired pay."  However, the record 
simply does not support his statement.  In that same letter, 
the veteran referred VA to his file.  The VA Form 21-526 and 
his EVR do not reflect that he reported this income, as he 
claims.  Rather, he reported having no income from that 
source and it was not reported elsewhere in either document 
or in any other correspondence.  

With regard to the question of whether the veteran committed 
bad faith in the actual creation of the overpayment, the 
Board finds that there was bad faith.  The Board finds that 
the veteran's conduct was undertaken with an intent to seek 
an unfair advantage, that he had knowledge of the likely 
consequences, and that there was a loss to the government.  
The veteran was awarded pension benefits.  He knew that the 
pension benefits were based on SSA income alone because at 
that time, he reported to VA that he only had SSA income.  
However, now he states that he reported civil service 
retirement and thought that the income from that source was 
considered.  The record contradicts his statements.  He has 
therefore admitted that he knew that income from civil 
service payments was supposed to be reported and would be 
considered.  By failing to report this income and by stating 
that he had no income from this source, he demonstrated 
conduct showing an intent to seek an unfair advantage.  He 
had been informed that an overpayment would occur if the 
pension benefits were retroactively adjusted; thus he knew 
the likely consequences.  He particularly knew the 
consequences since the veteran had another debt to VA dating 
in the 1970's which was subject to recoupment.  He was 
particularly on notice that VA recoups erroneous payments.  
Since the veteran received money that was not rightfully his, 
the Government suffered a loss.  

The veteran not only was informed of his obligations to 
report income, he also demonstrated knowledge of those 
obligations to report income and was aware of the income.  He 
showed this through his statements.  

Thus, the Board finds that the veteran deliberately did not 
report that he was receiving civil service payment when he 
applied for VA pension benefits and thereafter.  He never 
told VA until he was confronted with the information.  He 
took these actions with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
with resulting loss to the government.  This constituted bad 
faith.  The veteran clearly received VA money to which he was 
not entitled and he knew that his actions were wrong and that 
he would have to repay the monies back to VA.  There is no 
evidence that the veteran did not understand that the VA 
pension payments were his to retain since he was not entitled 
to receive them.  

As a result of the veteran's bad faith, the overpayment was 
initially created.  By providing erroneous information, the 
veteran intentionally misinformed VA for the purpose of 
obtaining and retaining VA benefits.  He intentionally sought 
an unfair advantage over VA as he knew that his pension rate 
was based on income to include civil service payments.  The 
veteran's continuous actions, in his application and 
subsequent EVR, regardless of whether the veteran felt that 
he needed the monies, and in light of his oral and written 
statements, establishes that the veteran was fully aware and 
fully knowledgeable that his actions were intentional and he 
knew the likely consequences as he expected that the monies 
would be recouped.  

In light of the foregoing, the Board finds that the evidence 
establishes that the veteran acted in bad faith in his 
dealings with VA.


When an overpayment of VA benefits results from such bad 
faith on the part of the veteran, waiver of the debt is 
precluded by law, regardless of the veteran's current 
financial status to include financial hardship or any of the 
other elements of the standard of equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Waiver of the 
recovery of an overpayment of improved pension benefits in 
the amount of $7,150 is precluded by a finding of bad faith 
on the part of the veteran.


ORDER

Waiver the recovery of an overpayment of improved pension 
benefits in the amount of $7,150 is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


